DETAILED ACTION
The communication dated 2/15/2021 has been entered and fully considered.
Claims 1-11 and 18 were canceled. Claims 12, 21-22, and 26 were amended. Claims 12-17 and 19-29 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 2/15/2021 have been fully considered but they are not persuasive:
Regarding claims 12 and 21, Applicant argues that the prior art of record does not describe nor depict all of the newly-claimed limitations, specifically “a controller configured to control the unit for modifying odor such that at first an odor within the dishwasher cavity is neutralized by the ozone generator, and only afterwards is the system for fragrance introduction into the dishwasher cavity subsequently activated by the controller to flow a new fragrance into the dishwasher cavity.”

Shin and Bornauw differ from the instant claims in failing to teach that only afterwards is freshening strip 7 for fragrance introduction into tub 2 subsequently activated by controller 80 to flow the new fragrance into tub 2.
Absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious to try. It is old and well known to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success. In the instant case, there are only three possible options for the sequence of odor modification: 1) simultaneous neutralization by the ozone generator and fragrance flow by the system for fragrance introduction; 2) first neutralization by the ozone generator followed by fragrance flow by the system for fragrance introduction, and 3) first fragrance flow by the system for fragrance introduction followed by neutralization by the ozone generator. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the three possible options for the sequence of odor modification with a reasonable expectation of success of the predictable solution of a more efficient modification of odor within the tub. See MPEP § 2143, I, E. Obvious To Try.
Regarding claims 13-17, 19-20, and 22-29, Applicant further argues that if claims 12 and 21 are allowed, claims 13-17, 19-20, and 22-29 must also be allowable since they are dependent claims. However, claims 12 and 21 are rejected under 35 U.S.C. § 103. See below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-17 and 19-29 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. U.S. Publication 2009/0110594 (henceforth referred to as Shin) in view of Bornauw et al. EP 1593398 A1 (henceforth referred to as Bornauw).
As for claim 12, Shin teaches a dish washer (paragraph [0070]; Fig. 3), equivalent to the claimed dishwasher, comprising: a tub (paragraph [0071]; Fig. 3: part 2), equivalent to the claimed dishwasher cavity; a UV lamp (paragraph [0071]; Fig. 3: part 10), equivalent to the claimed unit for modifying odor, UV lamp 10 comprising an ozone generator for odor neutralization in tub 2 (paragraphs [0068] and [0104]; Fig. 3); and a controller (paragraph [0054]; Fig. 2: part 80) configured to control UV lamp 10 
Shin differs from the instant claims in failing to teach a system for fragrance introduction into tub 2, and only afterwards is the system for fragrance introduction into tub 2 subsequently activated by controller 80 to flow a new fragrance into tub 2.
Bornauw, however, teaches a similar dishwasher (paragraph [0035]; Fig. 1: part 1). Bornauw teaches a freshening strip (paragraph [0036]; Fig. 1: part 7), equivalent to the claimed system, for fragrance introduction into the wash chamber (paragraph [0035]; Fig. 1: part 3), equivalent to the claimed dishwasher cavity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dish washer taught by Shin with the freshening strip taught by Bornauw to achieve the predictable result of a dish washer comprising a UV lamp comprising an ozone generator for odor neutralization in the tub and a freshening strip for fragrance introduction into the tub to exhaust the air and the harmful gas like ozone in the tub, which may be generated during the sterilizing process, and remove the bad smell (Shin paragraph [0068]; Bornauw paragraph [0039]).
Shin and Bornauw differ from the instant claims in failing to teach that only afterwards is freshening strip 7 for fragrance introduction into tub 2 subsequently activated by controller 80 to flow the new fragrance into tub 2. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious to try. It is old and well known to choose from a finite number of identified, predictable solutions, with a reasonable expectation of 
As for claim 13, Shin further teaches that the dish washer is constructed in the form of a household dishwasher (paragraph [0070]; Fig. 3).
As for claim 14, Bornauw further teaches that freshening strip 7 for fragrance introduction comprises a fragrance diffusor (paragraphs [0036]-[0039]; Fig. 1).
As for claim 15, Bornauw further teaches that freshening strip 7 for fragrance introduction is configured to enable a customer to select odor (paragraphs [0036]-[0039]; Fig. 1).
As for claim 16, Shin and Bornauw further teach a fan (Shin paragraph [0071]; Fig. 3: part 11) configured for cooperation with freshening strip 7 for fragrance introduction (Shin paragraphs [0073]-[0074]; Bornauw paragraphs [0036]-[0039]).
As for claim 17
As for claim 19, Bornauw further teaches a cartridge held in dishwasher 1 and forming a fragrance carrier (paragraphs [0036]-[0039]; Fig. 1).
As for claim 20, Shin further teaches that the ozone generator comprises a UV lamp for air ionization (paragraph [0071]; Fig. 3).
As for claim 21, Shin teaches a method of operating a UV lamp (paragraph [0071]; Fig. 3: part 10), equivalent to the claimed unit for modifying fragrance, in a dish washer (paragraph [0070]; Fig. 3), equivalent to the claimed dishwasher, comprising: executing an odor neutralization by using a controller (paragraph [0054]; Fig. 2: part 80) to first activate an ozone generator (paragraph [0068], Fig. 7: step S48; paragraph [0104], Fig. 8: step S160).
Shin differs from the instant claims in failing to teach only then subsequently introducing a new fragrance by using controller 80 to activate a system for fragrance introduction.
Bornauw, however, teaches a similar dishwasher (paragraph [0035]; Fig. 1: part 1). Bornauw teaches introducing a new fragrance by a freshening strip (paragraph [0036]; Fig. 1: part 7), equivalent to the claimed system, for fragrance introduction (paragraphs [0036]-[0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Shin with the freshening strip taught by Bornauw to achieve the predictable result of a method of operating a UV lamp in a dish washer comprising executing an odor neutralization by using a controller to first activate an ozone generator and introducing a new fragrance by using the controller to activate a freshening strip for fragrance introduction to exhaust 
Shin and Bornauw differ from the instant claims in failing to teach that only then subsequently introducing the new fragrance by using controller 80 to activate freshening strip 7 for fragrance introduction. However, absent the demonstration of any new or unobvious results, the claimed sequence is considered by Examiner to be prima facie obvious to try. It is old and well known to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success. In the instant case, there are only three possible options for the sequence of fragrance modification: 1) simultaneous neutralization by the ozone generator and fragrance flow by the system for fragrance introduction; 2) first neutralization by the ozone generator followed by fragrance flow by the system for fragrance introduction, and 3) first fragrance flow by the system for fragrance introduction followed by neutralization by the ozone generator. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the three possible options for the sequence of fragrance modification with a reasonable expectation of success of the predictable solution of a more efficient modification of fragrance in the dish washer. See MPEP § 2143, I, E. Obvious To Try.
As for claims 22-25, Examiner notes that the condition that a time instant of opening a door to a dishwasher cavity is known to the controller of the dishwasher is an optional limitation and thus not required. Examiner further notes that any limitations 
As for claim 26, Shin and Bornauw further teach that when a time instant of opening a door (Shin paragraph [0071]; Fig. 3: part 1a) to a tub (Shin paragraph [0071]; Fig. 3: part 2), equivalent to the claimed dishwasher cavity, is not known to controller 80 of the dish washer, the odor neutralization is executed by the ozone generator by odor neutralizing air in tub 2 by an end of a dish washer program to be run before door 1a is opened (Shin paragraphs [0068]-[0074]; Fig. 7), and the air in tub 2 is then fragranced by the freshening strip for fragrance introduction only during or immediately after opening door 1a (Bornauw paragraphs [0036]-[0039]).
As for claim 27, Shin further teaches that the odor neutralization is executed by the ozone generator during a last sub-program step of a drying step of the dish washer program (paragraphs [0068]-[0074]; Fig. 7).
As for claim 28, Shin further teaches that the odor neutralization is executed by the ozone generator during an end section of a drying step of a dish washer program (paragraphs [0068]-[0074]; Fig. 7).
As for claim 29, Bornauw further teaches that the air being fragranced is air escaping (paragraphs [0036]-[0039]) from a loading opening of the wash chamber (paragraph [0035]; Fig. 1: part 3), equivalent to the claimed dishwasher cavity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711